COLLIN'S, J.
For a proper determination of this case, it is quite immaterial that plaintiff’s bid for printing and publishing the official notices of the county, the financial statement, proceedings of the board of county commissioners, and delinquent tax list in the newspaper of which he was the proprietor, at certain specified rates, was conditioned upon his doing all of the county job printing at certain rates; for, when the board of county commissioners proceeded to a consideration of the various bids presented, it sim*146ply accepted his in part, and by written resolution awarded to him, •at thé specified rates, the printing and publication of “the delinquent tax list and all other official notices and commissioners’ proceedings.” Of this official action the plaintiff was bound to take notice, and, if a partial award was not satisfactory, he should have declined to do any part of the work. The county, through its board of commissioners, made no contract with plaintiff, except that evidenced by the resolution from which we have quoted; and, as a consequence, it clearly appeared from the proofs that plaintiff was not entitled to recover.
Order affirmed.